An unpub|is|]ied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JACQUELINE LEFKOWITZ, No. 63'745

Appellant,

vs.

BENJAMIN JOSEPH F § L. @ m

COLLINSWORTH,

Respondent. SEP 27 2013
TRA |E K. Ll_l\|DEl\.'|AN

cLE ¢¢E R

    

ORDER DISMISSING APPEAL

The parties’ September 12, 2013, stipulation to dismiss this
appeal, with the parties to bear their own costs and fees, is approved.
NRAP 42(|0). Accordingly, we

ORDER this appeal DISMISSED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: LM.QQ  

cc: Hon. Kenneth E. Pollock, District Judge
Pecos LaW Group
Joseph W. Houston, ll
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAc>A

. CLERK’S ORDER

 s /z 23€¢%